Citation Nr: 0208522	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the post-operative residuals of right hand 
surgery, including scarring.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which, among other things, granted 
service connection for an excision scar on the right hand and 
assigned a 

noncompensable disability evaluation thereto.  The veteran 
appealed the assignment of a noncompensable initial 
evaluation and in a March 2000 rating decision, the RO 
increased the initial evaluation to 10 percent.  The veteran 
continued his appeal.

The issue of entitlement to a higher initial evaluation for 
the residuals of right hand surgery was before the Board in 
July 2001, but it was remanded for additional development and 
consideration under the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The requested 
development having been completed and the claim continuing to 
be denied, the matter is returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a tender and painful scar across the 
proximal dorsum of the lateral portion of his right hand.

3.  The veteran has residual paresthesias and 
hypersensitivity in the right hand with slight weakness in 
his grip and finger extension suggesting mild distal 
peripheral nerve damage.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial disability 
evaluation for tender and painful scarring of the right hand 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7804 (2001).

2.  The criteria for a 10 percent initial disability 
evaluation for paresthesias, hypersensitivity, and weakness 
in the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 
4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8599-8515 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for a higher initial evaluation for the post-operative 
residuals of right hand surgery as well as its duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statements of the case, supplemental statement of the case, 
the Board's July 2001 remand, and the RO's August 2001 
letter specifically addressing the VCAA issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim currently on appeal.  The veteran was 
afforded VA examinations and all relevant records adequately 
identified by the veteran were obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's 

disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran filed a claim for compensation benefits in 
September 1995, and underwent several VA examinations in 
December 1995 and January 1996.  Upon neurologic evaluation, 
the veteran was found to have slight weakness in his right 
hand grip as well as weakness in his finger extension in the 
right hand; sensory examination was normal.  Following a 
complete examination, the neurologic consult assessed mild 
distal peripheral nerve injury in the right hand.  At the 
orthopedic examination, the veteran complained of numbness 
and hypersensitivity in the back of his right hand, noting 
that he had been unable to perform push-ups since his 
surgery in service.  This examiner found the veteran to have 
normal grip and finger abductor strength and diagnosed 
hyperostosis from surgery without loss of range of motion or 
strength, and numbness and hyperesthesia from surgical 
incision.

The veteran has not participated in treatment for his 
complaints of numbness, hypersensitivity and weakness in the 
right hand.  He asserts, however, that he has continued to 
experience tenderness and pain in the residual scar area in 
addition to hypersensitivity and weakness in the right hand.

In August 2001, the veteran underwent VA examination and was 
found to have a two centimeter long and five millimeter wide 
scar across the proximal dorsum of the lateral portion of 
his right hand.  He had decreased sensation extending to his 
index and middle fingers and a mildly positive Finkelstein 
test.  The examiner rendered a diagnostic impression of 
residual paresthesias and hypersensitivity of the right 
hand.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.  Additionally, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  The evaluation of the 
same disability under various diagnoses is to be avoided; 
however, if a disability exhibits different manifestations 
not addressed in one diagnostic code, the assignment of 
separate ratings for the separate manifestations may be 
appropriate.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The evidence of record clearly shows that the veteran has a 
tender and painful scar on the back of his right hand.  
Thus, the 10 percent disability evaluation assigned under 38 
C.F.R. Section 4.118, Diagnostic Code 7804, is appropriate 
as that diagnostic code does not allow for higher disability 
evaluations based solely on complaints of tenderness and 
pain.  Accordingly, a higher evaluation for scarring must be 
denied.  What has not been rated to date, however, is the 
veteran's complaints of nerve damage in his right hand.  
Although the examination results from December 1995 and 
January 1996 have contradictory findings, the Board will 
resolve all reasonable doubt in favor of the veteran and 
find that he has weakness in his grip and finger extension 
suggesting a mild distal peripheral nerve injury.  This 
finding is consistent with the veteran's continued 
complaints of weakness in his right hand.

38 C.F.R. Section 4.124a sets out the criteria for 
evaluating diseases of the peripheral nerves and notes that 
the term "incomplete paralysis" in relation to peripheral 
nerve injuries indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve.  With that in 
mind, the Board reviewed the diagnostic codes for peripheral 
nerve injuries and found that the veteran's injury most 
closely resembles the criteria set forth in Diagnostic 8515 
because he exhibits decreased sensation into his index and 
middle fingers in addition to decreased strength in the 
right hand.  As such, the Board has used Diagnostic Code 
8515 to rate the veteran's disability by analogy as there is 
not a diagnostic code that sets forth criteria for assigning 
disability evaluations for the exact disability suffered by 
the veteran.  The Board notes that when an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

Diagnostic Code 8515 allows for the assignment of a 70 
percent disability evaluation for the dominant hand when 
there is complete paralysis shown by the hand being inclined 
to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of the index finger and feeble flexion of the middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to the 
palm; flexion of the wrist weakened; and, pain with trophic 
disturbances.  This diagnostic code also allows for the 
assignment of a 50 percent disability evaluation for severe 
incomplete paralysis of the dominant hand, a 30 percent 
evaluation for moderate incomplete paralysis of the dominant 
hand, and a 10 percent evaluation for mild incomplete 
paralysis of the dominant hand.

Given the evidence as outlined above, including the finding 
of a mild distal peripheral nerve injury to the right, 
dominant hand, the Board finds that a 10 percent disability 
evaluation is appropriate for mild incomplete paralysis of 
the veteran's dominant right hand.  The evidence of record 
does not support a finding of a moderate nerve injury, thus 
an evaluation higher than 10 percent under Diagnostic Code 
8515 is not available.  This evaluation is assigned in 
addition to the 10 percent assigned for painful scarring 
because the symptomatology evaluated is separate and 
distinct from that considered in assigning an evaluation for 
scarring.  Consequently, the Board grants the veteran's 
appeal for a higher initial evaluation for the post-
operative residuals of right hand surgery by assigning a 10 
percent evaluation for peripheral nerve injury in addition 
to the 10 percent disability evaluation already assigned for 
tender and painful scarring.  The Board does not find that 
the assignment of staged ratings is required in this matter 
as the veteran's complaints have remained unchanged.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairments have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.



ORDER

An initial disability evaluation in excess of 10 percent for 
tender and painful scarring in the right hand is denied.

An initial disability evaluation of 10 percent for 
paresthesias, hypersensitivity and weakness of the right hand 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

